FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For period ending October2010 GlaxoSmithKline plc (Name of registrant) 980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F Form 20-F x Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No x Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons I give below details of an increase in interests in Ordinary shares in GlaxoSmithKline plc purchased at a price of £13.05 per share on 7 October 2010, and Ordinary share ADRs in GlaxoSmithKline plc purchased at a price of $41.42 per ADR on 7 October 2010, in respect of the personal holdings of the under-mentioned persons following the re-investment of the dividend paid to shareholders on 7 October 2010. Ordinary shares ADRs Dr M M Slaoui Mrs C E Bruck Slaoui Mr J M Clarke Mr M Dunoyer Mr E J Gray Mr W C Louv Mr D J Phelan Dr D Pulman Mr D S Redfern Mr J R Stéphenne Ms C Thomas Mr P J T Vallance The Company was advised of this information on 13 October 2010. This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a). S M Bicknell Company Secretary 13 October 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant) Date: October 13,2010 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
